Dear Senator Wilson:
This letter is in response to your correspondence of August 22, 1979, in which you asked for a review of Op. Atty. Gen. No. 152, Sikes, March 27, 1974, and Op. Atty. Gen. No. 195, Keyes, December 28, 1977, both of which deal with the subject of transfer of appropriations. In view of the importance of the question raised by your correspondence, we have chosen to answer you by an official opinion letter of this office.
In Op. Atty. Gen. No. 152, Sikes, March 27, 1974, we concluded that the Director of Community Affairs may (1) use funds, appropriated for a specific purpose for one division of the department in House Bill No. 4, 77th General Assembly, for the same purpose in another division of the department; and (2) use funds appropriated for a specific purpose in House Bill No. 4 only for the purpose specified. In Op. Atty. Gen. No. 195, Keyes, December 28, 1977, we concluded that money appropriated to the Department of Consumer Affairs, Regulation and Licensing for the position of Human Resources Coordinator in the Division of Commerce and Industrial Development could be spent for the position of Coordinator of Human Resources in the Division of Administrative Services of the Department of Consumer Affairs, Regulation and Licensing.
In view of the fact that the language of these opinions has been broadly interpreted beyond the narrow fact situations to which they were directed, we are withdrawing such opinions. The withdrawal of such opinions may generate an opinion request directed to specific, current existing circumstances which may be answered by this office in a way that will eliminate the confusion which has surrounded the opinions we are withdrawing today.
Neither of the cited opinions was intended to authorize the transfer of appropriations from one departmental division to another division in the department or to the department itself for general purposes. Thus, the mere fact that there is an existing appropriation for personal services in one division does not authorize without regard to purpose the use of such appropriation for personal services in another division of the department or in the department generally.
We are prepared to respond to an appropriate opinion request dealing with a concise factual situation as expeditiously as possible in order that our view on this subject will be clarified as to whether such a transfer is legally permissible. However in doing so, we do not intend to abandon our long standing policy of declining to render opinions on numerous proposed appropriation items that may be pending at any particular time in the General Assembly.
Very truly yours,
                                  JOHN ASHCROFT Attorney General